HAMILTON, Circuit Judge,
dissenting:
Because I agree with the district court that Arbitrator Basial’s opinion was a purely punitive measure that did not draw its essence from the bargaining agreement as required, I respectfully dissent.
The majority finds the opinion of Arbitrator Basial to be ambiguous and in need of clarification. I disagree. As I read his decision, Arbitrator Basial clearly made an award of monetary damages because Can-nelton violated the notice requirements of the Volz Award. If this is the case, the majority readily acknowledges that “the award is purely punitive and it does not draw its essence from the NBCWA.” At 594.
As the majority correctly notes, the parties do not dispute that Cannelton violated the notice provisions of the earlier Volz Award. In fashioning his award in Grievance No. 8843-989-017, i.e., as to “replacing flooring and removing old flooring also hand rails on operators floor,” Arbitrator Basial noted that he did not find it necessary “to reach and to resolve the underlying substantive issue as to whether this work was ‘repair and maintenance work’ or ‘construction work.’ ” Therefore, as the majority notes, he made no determination on this issue of whether using outside contractors to perform this work violated applicable provisions of the bargaining agreement. (The NBCWA).
Instead, Arbitrator Basial found that Cannelton had violated the terms of the Volz Award by not providing the local union with a “New Project Form,” or the equivalent written information, prior to any contractor going onto the Cannelton property. As Basial noted, “In no event can the information contained in this form be considered adequate or in fact any notice whatsoever to the Union regarding the Company’s then existing intention to use an outside contractor to perform all of the Preparation Plant Work referred to in Grievance No. 8843-989-017.”
In concluding his opinion, Arbitrator Ba-sial made it clear that he was not identifying any cognizable loss suffered by the Union employees and further that he was basing his award upon a violation of the Volz Award by Cannelton:
This Arbitrator disagrees with the Company’s position that its failure in this instance to provide the Union with appropriate and adequate information (as mandated by Arbitrator Volz’s Award) regarding its intentions as to use of an outside contractor to perform the work at issue caused no harm and, therefore, warrants no economic remedy. As a result of the Company’s failure to comply with Arbitrator Volz’s Award, adequate communication between the Company and the Union did not take place[,] labor relations between the Company and the Union were not enhanced and labor strife was not reduced.
As a remedy for the Company’s failure in this instance to comply with Arbitrator Volz’s Award, the Company is directed to *596pay to the Union an amount equal to 100 hours compensation [footnote omitted] at the average straight time rate of the signatory Grievants to Grievance Nos. 8843-989-017 and 8843-989-020. The Union shall thereafter equitably determine the ultimate allocations of this amount, and make such allocations as it has determined among the respective Grievants.
Arbitrator Basial made no finding that the work was of the type that would have been performed by the grievants had they been properly notified in advance and his monetary award lacks any finding that the grievants were deprived of wages or an opportunity to earn wages. His monetary award was clearly intended as punishment for “the Company’s failure in this instance to comply with Arbitrator Volz’s Award....” As such the award does not draw its essence from the bargaining agreement which contemplates compensatory rather than punitive damages. Although Arbitrator Basial did not term the award punitive, it can only be deemed punitive in the absence of Basial’s finding that there was any monetary loss incurred as a result of a violation of the Volz Award.
Finding no ambiguity in Basial’s Award, I am constrained to conclude that it was punitive — he awarded damages because Cannelton violated the Volz Award. As such Arbitrator Basial’s award does not draw its essence from the bargaining agreement (the NBCWA) and it cannot stand. United States Steelworkers of America v. Enterprise Wheel and Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960). It has long been recognized that “the courts have no business overruling [the arbitrator] because their interpretation of the contract is different from his,” Id. at 599, 80 S.Ct. at 1362, but just the opposite is true where the award does not draw its essence from the bargaining agreement:
[A]n arbitrator is confined to interpretation and application of the collective bargaining agreement; he does not sit to dispense his own brand of industrial justice. He may of course look for guidance from many sources; yet his award is legitimate only so long as it draws its essence from the collective bargaining agreement. When the arbitrator’s words manifest an infidelity to this obligation, courts have no choice but to refuse enforcement of the award.
Id. at 597, 80 S.Ct. at 1361. I would, accordingly, affirm the decision of the district court.